DETAILED ACTION
Applicants’ arguments, filed 3 November 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections and Non-Finality of Office Action
The examiner has withdrawn rejections over Nakai et al. (WO 2016/121942 A1) by itself or another reference. The reason that the examiner has decided to do so is because Nakai is primarily drawn to the delivery of DNA, whereas the instant claims require mRNA. While Nakai teaches a list of nucleic acids to be delivered which includes mRNA, the primary purpose of Nakai is to deliver DNA rather than mRNA. As such, the examiner has decided to focus the applied rejections over Ciaramella et al. (US 2017/0340724 A1), which is specifically drawn to the delivery of mRNA.
The examiner has made this office action NON-FINAL at least in order to provide a rejection of claim 27 over Ciaramella in view of other references. Such a rejection is not necessitated by amendment.
Additionally, in view of the non-finality of this office action, the examiner has conducted a new search, and has cited Pardi et al. (Nature Reviews Drug Discovery, Vol. 17, 2018, pages 261-279) and Midoux et al. (Expert Review of Vaccines, Vol. 


Claim Interpretation
Claim 16 recites that X may be selected from the group consisting of two specific structures. The examiner notes that “X” is actually a bivalent moiety that must be covalently bound on two ends. The structure 
    PNG
    media_image1.png
    68
    209
    media_image1.png
    Greyscale
 is understood to be bound to the remainder of the molecule at the circled positions. For the purposes of examination under prior art, the examiner understands that the above-reproduced structure may be bound to the molecule in either direction (i.e. either the left side of the above-reproduced moiety bound to the ester oxygen and the right side of the above-reproduced moiety bound to the CH2 group, or vice versa).
Similarly, the examiner understands that for the purposes of examination under prior art, the moiety 
    PNG
    media_image2.png
    61
    134
    media_image2.png
    Greyscale
 is bound to the remainder of the molecule at the circled positions. For the purposes of examination under prior art, the examiner understands that the above-reproduced structure may be bound to the molecule in either direction (i.e. either the left side of the above-reproduced moiety bound to the 2 group, or vice versa).

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 15, 18-23, 26, 28-29, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1).
Ciaramella et al. (hereafter referred to as Ciaramella) is drawn to lipid nanoparticles for RNA virus vaccines against Zika virus, as of Ciaramella, title and abstract. The RNA may be mRNA, as of Ciaramella, paragraph 0006.
As to the required ionizable lipid, phospholipid, sterol, and PEG lipid, Ciaramella teaches the following, as of paragraph 0861, reproduced below.

[0861] In some embodiments, the molar lipid ratio is 50/10/38.5/1.5 (mol % cationic lipid/neutral lipid, e.g., DSPC/Chol/PEG-modified lipid, e.g., PEG-DMG, PEG-DSG or PEG-DPG), 57.2/7.1134.3/1.4 (mol % cationic lipid/neutral lipid, e.g., DPPC/Chol/PEG-modified lipid, e.g., PEG-cDMA), 40/15/40/5 (mol % cationic lipid/neutral lipid, e.g., DSPC/Chol/PEG-modified lipid, e.g., PEG-DMG), 50/10/35/4.5/0.5 (mol % cationic lipid/neutral lipid, e.g., DSPC/Chol/PEG-modified lipid, e.g., PEG-DSG), 50/10/35/5 (cationic lipid/neutral lipid, e.g., DSPC/Chol/PEG-modified lipid, e.g., PEG-DMG), 40/10/40/10 (mol % cationic lipid/neutral lipid, e.g., DSPC/Chol/PEG-modified lipid, e.g., PEG-DMG or PEG-cDMA), 35/15/40/10 (mol % cationic lipid/neutral lipid, e.g., DSPC/Chol/PEG-modified lipid, e.g., PEG-DMG or PEG-cDMA) or 52/13/30/5 (mol % cationic lipid/neutral lipid, e.g., DSPC/Chol/PEG-modified lipid, e.g., PEG-DMG or PEG-cDMA).

Ciaramella teaches cationic lipid at 50 mol%, DSPC at 10 mol%, cholesterol at 30 mol% and PEG-DMG at 0.5-1.5 mol%. This reads on all of the required lipids in the required concentrations with the exception that Ciaramella teaches DSPC instead of DOPE. Nevertheless, elsewhere in the reference, Ciaramella teaches DOPE and a substitute for DSPC, as of paragraphs 0848. It would have been prima facie obvious for 
As such, Ciaramella teaches all of the required elements of the instant claim, but not in the same embodiment. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
As to claim 15, the claim requires particles with diameters from 140-230 nm. Ciaramella teaches a mean diameter from 50-200 nm in paragraph 0119 and 10-500 nm in paragraph 0868. These values overlap with the claimed particle size. While the prior art does not disclose the exact claimed values, but does overlap: in such instances prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 15, the claim requires intravenous administration. Ciaramella teaches this in paragraphs 0962, 1122, 1190, and 1212.
As to claim 15, the claim recites that the composition is being administered to target the spleen. Ciaramella teaches this as of 1112-1113. Ciaramella also provides teachings regarding the spleen in paragraph 1316.
As to claims 18-19, Ciaramella teaches cholesterol, as of paragraph 0861, reproduced above.
As to claim 20, Ciaramella teaches DSPE-PEG in paragraph 0973. This is a phosphatidylethanolamine modified PEG. Ciaramella also teaches various PEG lipids such as 1,2-Distearoyl-sn-glycerol, methoxypolyethylene glycol in paragraph 0845 which is a PEG modified diacylglycerol.
As to claim 21, Ciaramella teaches 50 mol% cationic lipid in paragraph 0861.
As to claim 22, Ciaramella teaches 30 mol% sterol in paragraph 0861.
As to claim 23, Ciaramella teaches 50 mol% cationic lipid and 30 mol% sterol in paragraph 0861.
As to claim 26, Ciaramella teaches mRNA encoding for Zika virus antigen, as of paragraph 0051.
As to claim 28, Ciaramella teaches a buffer of sodium citrate in paragraph 0867. This is a pharmaceutically acceptable carrier.
As to claim 29, Ciaramella teaches treating humans in paragraph 0154. As such, the composition of Ciaramella is a human medicine.

As to claim 34, the claim requires particles with diameters from 150-200 nm. Ciaramella teaches a mean diameter from 50-200 nm in paragraph 0119 and 10-500 nm in paragraph 0868. These values overlap with the claimed particle size. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
Note Regarding Reference Date: The instant application has an earliest effective filing date of 18 January 2018. Ciaramella was published on 30 November 2017, which is less than a year prior to the effective filing date of the instant application. As such, Ciaramella is prior art under AIA  35 U.S.C. 102(a)(1). Ciaramella was also effectively filed prior to the earliest effective filing date of the instant application, rendering Ciaramella to be prior art under AIA  35 U.S.C. 102(a)(2). There do not appear to be common inventors and assignees between the instant application and the Ciaramella publication; as such, the exceptions under AIA  35 U.S.C. 102(b)(1) and 102(b)(2) do not appear to be applicable.

Claims 16-17 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Akita et al. (ACS Biomaterials Science & Engineering, Vol. 1, 2015, pages 834-844).

Ciaramella differs from the instantly claimed invention because the ionizable lipid in Ciaramella has a different chemical structure as compared with the claimed ionizable lipid.
Akita et al. (hereafter referred to as Akita) is drawn to a lipid particle comprising pH activated SS cleavable lipids, as of Akita, page 834, title and abstract. Also see Akita, page 835, Figure 1A, reproduced below.

    PNG
    media_image3.png
    476
    865
    media_image3.png
    Greyscale

Other lipids, as well as sizes of liposomes made using such lipids, are taught as of Akita, page 836, Table 1, reproduced below.

    PNG
    media_image4.png
    731
    910
    media_image4.png
    Greyscale

Akita does not teach the required liposome size.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the cationic lipid of Akita with the liposome of Ciaramella. Both Ciaramella and Akita are drawn to cationic liposomes comprising cationic lipids for delivery of a nucleic acid active agent. As such, the skilled artisan would have been motivated to have combined the cationic lipid of Akita with the lipid particle of Ciaramella in order to have predictably provided a cationic charge in a liposome to have predictably delivered a nucleic acid active agent with a reasonable expectation of success. Combining prior art elements (e.g. the cationic lipids of Ciaramella and Akita) according to known methods (in a cationic lipid nanoparticle) to yield predictable results (delivery of a 
In the alternative, the skilled artisan would have been motivated to have substituted the cationic lipid of Akita in place the ionizable lipid of Ciaramella in order to have predictably delivered a nucleic acid active with a reasonable expectation of success. The simple substitution of one known element (e.g. the cationic lipid of Akita) in place of another (e.g. the ionizable lipid of Ciaramella) to obtain predictable results (placement in a cationic lipid nanoparticle to achieve a delivery vehicle for a nucleic acid active agent) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claims 16-17, the chemical structures of Akita read on the required chemical structure of claims 16-17.
As to claim 35, this is an independent claim reciting essentially the same subject matter as claim 17 but also requiring that the PEG-lipid be PEG-modified diacylglycerol. As such, claim 35 is rejected for essentially the same reason as to why claim 17 is rejected. Claim 35 also requires a PEG-modified diacylglycerol. Ciaramella teaches this as of paragraph 0845, relevant text in that paragraph reproduced below.

    PNG
    media_image5.png
    188
    459
    media_image5.png
    Greyscale

The PEG-c-DOMG, PEG-DSG, PEG-DMG, and PEG-DPG are understood to be PEG-modified diacylglycerols.
.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Bonehill et al. (Molecular Therapy, Vol. 16 No. 6, June 2008, pages 1170–1180) and Pardi et al. (Nature Reviews Drug Discovery, Vol. 17, 2018, pages 261-279).

While Ciaramella teaches mRNA, Ciaramella does not teach mRNA that encodes for a CD40L or CD70 antigen.
Bonehill et al. (hereafter referred to as Bonehill) is drawn to mRNA which encodes for CD40L or CD70, as of Bonehill, page 1170, title and abstract. This appears to be used to stimulate T-cells, as of Bonehill, page 1170, title and abstract. This is intended for reversing T-cell tolerance for tumor antigens, as of Bonehill, page 1170, right column, second paragraph.
Bonehill does not teach a cationic liposome. Also, Bonehill and Ciaramella differ from each other because Bonehill is drawn to treating cancer whereas Ciaramella is drawn to treating or preventing infectious disease.
Pardi et al. (hereafter referred to as Pardi) is drawn to mRNA vaccines generically, as of Pardi, page 261, title and abstract. Pardi indicates that mRNA vaccines are useful for both infectious disease and cancer, as of Pardi, page 261, right column, bottom paragraph. Pardi reviews delivery vehicles for mRNA vaccines on page 262, Table 1, reproduced below.

    PNG
    media_image6.png
    716
    936
    media_image6.png
    Greyscale

The examiner notes that various platforms discussed above including the cationic lipid, cholesterol, PEG nanoparticle have been used for both infectious diseases such as Zika virus and influenza, as well as cancers such as melanoma.
It would have been prima facie obvious for one of ordinary skill in the art to have used the lipid nanoparticle of Ciaramella to have delivered the mRNA which encodes for CD40L or CD70, as of Bonehill. Ciaramella is drawn to a lipid particle for delivering mRNA comprising cationic lipids, cholesterol, and PEGylated lipid. While Ciaramella uses such a particle to deliver mRNA for infectious disease vaccination, Pardi teaches that a cationic lipid nanoparticle comprising PEG and cholesterol can be used to deliver both mRNA for infectious disease and mRNA for cancer. As such, the skilled artisan would have been motivated to have used the particle of Ciaramella, which comprises cationic lipid, cholesterol, and PEGylated lipid in order to have predictably delivered a 
Note Regarding Reference Date: The instant application claims foreign priority to EP 18152390.3, filed on 18 January 2018. Pardi was published on 12 January 2018. As such, Pardi is prior art under AIA  35 U.S.C. 102(a)(1). The exceptions under AIA  35 U.S.C. 102(b)(1) do not appear to be applicable because there are no common inventors between the Pardi reference and the instant application, nor is there evidence of common assignment of Pardi with the instant application.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Bonehill et al. (Molecular Therapy, Vol. 16 No. 6, June 2008, pages 1170–1180) and Midoux et al. (Expert Review of Vaccines, Vol. 14(2), 2015, pages 221-234).
Ciaramella is drawn to a lipid nanoparticle formulation for nucleic acid vaccination. See the above rejection over Ciaramella by itself. Ciaramella includes an ionizable lipid.
While Ciaramella teaches mRNA, Ciaramella does not teach mRNA that encodes for a CD40L or CD70 antigen.

Bonehill does not teach a cationic liposome. Also, Bonehill and Ciaramella differ from each other because Bonehill is drawn to treating cancer whereas Ciaramella is drawn to treating infectious disease.
Midoux et al. (hereafter referred to as Midoux) teaches that mRNA vaccines can be useful for vaccination against cancer as well as bacterial and viral infections, as of Midoux, page 221, abstract. Midoux teaches various delivery vehicles that may be used for such vaccination, as of Midoux, page 226, figure 3, reproduced below.

    PNG
    media_image7.png
    689
    939
    media_image7.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have used the lipid nanoparticle of Ciaramella to have delivered the mRNA which encodes for CD40L or CD70, as of Bonehill. Ciaramella is drawn to a lipid particle for delivering .


Claims 15, 18-23, 26, 28-29, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Jindal (Drug Delivery and Translation Research, Vol. 6, 2016, pages 473-485).
Claims 16-17 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Akita et al. (ACS Biomaterials Science & Engineering, Vol. 1, 2015, pages 834-844), the combination further in view of Jindal (Drug Delivery and Translation Research, Vol. 6, 2016, pages 473-485).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Bonehill et al. (Molecular Therapy, Vol. 16 No. 6, June 2008, pages 1170–1180) and Pardi et al. (Nature Reviews Drug Discovery, Vol. 17, 2018, pages 261-279), the combination further in view of Jindal (Drug Delivery and Translation Research, Vol. 6, 2016, pages 473-485).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Bonehill et al. (Molecular Therapy, Vol. 16 No. 6, June 2008, pages 1170–1180) and Midoux et al. (Expert Review of Vaccines, Vol. 14(2), 2015, pages 221-234), the combination further in view of Jindal (Drug Delivery and Translation Research, Vol. 6, 2016, pages 473-485).
Ciaramella is drawn to a lipid nanoparticle formulation for nucleic acid vaccination. See the above rejection over Ciaramella by itself. Ciaramella includes an ionizable lipid. Other references are cited to teach various elements of dependent claims. Ciaramella teaches delivery to the spleen in paragraphs 1112-1113.
For the purposes of this rejection, the examiner assumes, purely en arguendo and with regard to this ground of rejection only, that Ciaramella’s teachings are insufficient to render spleen targeting prima facie obvious because, while Ciaramella suggest teach delivery to the spleen, there would have been no reasonable expectation that the composition of Ciaramella by itself would have successfully targeted the spleen.
Jindal is drawn to drug delivery to the spleen, as of Jindal, page 473. Jindal teaches the following, as of page 475, bottom of left column, relevant text reproduced below.

    PNG
    media_image8.png
    194
    470
    media_image8.png
    Greyscale

Also see Jindal, page 476, right column, relevant text reproduced below, with the term “nm” highlighted by the examiner.

    PNG
    media_image9.png
    202
    471
    media_image9.png
    Greyscale

As such, based upon the above teachings, the skilled artisan would have expected particles sized between 200 nm and 500 nm would have been suitable for delivery to the spleen.
Jindal does not teach cationic lipid particles.
It would have been prima facie obvious for one of ordinary skill in the art to have sized the particles of Ciaramella in the 200-500 nm size range taught by Jindal. Ciaramella teaches delivery of particles to the spleen, as of Ciaramella, paragraphs 1112-1113. Jindal teaches that particles can be targeted to the spleen by sizing the particles between 200 nm and 500 nm. As such, the skilled artisan would have been motivated to have sized the particles of Ciaramella between the size range of 200 nm .


Claims 15, 18-23, 26, 28-29, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Sahin et al. (US 2016/0250323 A1).
Claims 16-17 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Akita et al. (ACS Biomaterials Science & Engineering, Vol. 1, 2015, pages 834-844), the combination further in view of Sahin et al. (US 2016/0250323 A1).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Bonehill et al. (Molecular Therapy, Vol. 16 No. 6, June 2008, pages 1170–1180) and Pardi et al. (Nature Reviews Drug Discovery, Vol. 17, 2018, pages 261-279), the combination further in view of Sahin et al. (US 2016/0250323 A1).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2017/0340724 A1) in view of Bonehill et al. (Molecular Therapy, Vol. 16 No. 6, June 2008, pages 1170–1180) and Midoux et al. (Expert Review of Vaccines, Vol. 14(2), 2015, pages 221-234), the combination further in view of Sahin et al. (US 2016/0250323 A1).
Ciaramella is drawn to a lipid nanoparticle formulation for nucleic acid vaccination. See the above rejection over Ciaramella by itself. Ciaramella includes an 
For the purposes of this rejection, the examiner assumes, purely en arguendo and with regard to this ground of rejection only, that Ciaramella’s teachings are insufficient to render spleen targeting prima facie obvious. Also, purely en arguendo and for the purposes of this rejection, Ciaramella is understood to be deficient because it fails to teach DOPC or DOPE as the phospholipid, and teaches DSPC instead.
Sahin et al. (hereafter referred to as Sahin) is drawn to lipid particles comprising RNA, as of Sahin, title and abstract. The RNA may be mRNA, as of Sahin, paragraphs 0125-0126. The particle of Sahin appears to comprise a cationic lipid and a helper lipid, as of Sahin, page 24, claims 17-22, reproduced below.

    PNG
    media_image10.png
    406
    412
    media_image10.png
    Greyscale


As best understood by the examiner, Sahin differs from the claimed invention at least because the cationic lipids in Sahin are better described as permanently ionized rather than ionizable.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted DOPE or DOPC, as of Sahin, in place of the DSPC of Ciaramella to be used as a helper lipid in the composition of Ciaramella. Both Ciaramella and Sahin are drawn to lipid particles for the delivery of mRNA, and both references make use of a cationic or cationizable lipid and a neutral lipid, (wherein Sahin refers to the neural lipid as a helper lipid). As Sahin teaches that both DSPC, DOPE, and DOPC can be used as the neutral lipid, the skilled artisan would have been motivated to have substituted DOPE and/or DOPC for use as the neutral lipid in the composition of Ciaramella for predictable preparation of a lipid nanoparticle capable of delivering mRNA with a reasonable expectation of success. The simple substitution of one known element (DOPE or DOPC) in place of another (DSPC) to achieve predictable results (use as a neutral lipid in a lipid nanoparticle for the delivery of mRNA) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
Additionally, the skilled artisan would have expected that the resultant combination of Ciaramella with Sahin would have been capable of delivery to the 


Response to Arguments
Applicant provides arguments regarding the applied rejection, as of applicant’s response on 3 November 2021 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s response, page 9, second to last paragraph, applicant argues that while Ciaramella teaches DOPC, Ciaramella teaches that DOPC is to be used by itself, and not in combination with another lipid, citing paragraph 0869 of Ciaramella.
This argument is not persuasive at least because Ciaramella does appear to teach DOPE as a substitute for DSPC in paragraph 0848. The substitution of DOPE in place of DSPC would read on the claimed invention.
With regard to DOPC, Ciaramella also teaches DOPC in paragraph 0991. There is no evidence in that paragraph that DOPC is intended to be used only by itself and not in combination with another lipid. Also, as DOPC and DSPC are both phosphatidylcholines, the skilled artisan would have expected that they would have behaved similarly in a lipid bilayer, and the skilled artisan would have been motivated to have substituted one for another. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. See MPEP 2144.09(I). In this case, both DOPC and DSPC have close structural 
In addition, the examiner has newly cited Sahin et al. (US 2016/0250323 A1), which teaches the use of DOPC and DOPE as substitutes for DSPC in the lipid bilayer of a lipid particle delivery vehicle to deliver RNA.
Applicant makes various arguments regarding particle size in page 10 of applicant’s response. These arguments are not persuasive at least because the teachings of Ciaramella overlap with the claimed size range. Ciaramella teaches a mean diameter from 50-200 nm in paragraph 0119 and 10-500 nm in paragraph 0868. These values overlap with the claimed particle size. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
Applicant then argues that Ciaramella is silent as to any expectation from any particular size of lipid nanoparticle, only that variance is possible. This is not persuasive. Ciaramella teaches much more than that variance is possible, as Ciaramella teaches the particular size range recited by the instant claims. As to the expectation from any particular size range, the skilled artisan would have expected that the composition of Ciaramella would have acted in the manner of the claimed invention as it teaches the claimed particle size. However, even if, purely en arguendo, Ciaramella did not teach the expectation from a particular particle size range, the examiner notes that Jindal teaches particles of a size of 200-500 nm as being able to target the spleen. This not only overlaps with the claimed particle size range, but indicates that the claimed particle 
With regard to the combination of Ciaramella in view of Akita, applicant argues that Akita fails to overcome the deficiencies of Ciaramella, as of applicant’s response, page 11, top two paragraphs. This argument is not persuasive. Ciaramella is not deficient for the reasons set forth above. As applicant has not provided arguments regarding Akita, this rejection has been maintained.
Similarly, applicant did not provide specific arguments regarding the Bonehill reference, as of applicant’s response, page 12, bottom paragraph. As such, the rejections of claim 27 that include Bonehill in the statement of rejection have been applied in this office action.
Applicant provided arguments regarding the Jindal reference on pages 7-9 of applicant’s response. In page 8 of applicant’s response, applicant notes that Jindal teaches the following, as of page 479, left column of Jindal, in order to show that there is an embodiment of particles sized less than 200 nm that can access the spleen.

    PNG
    media_image11.png
    430
    554
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    231
    552
    media_image12.png
    Greyscale

This would provide motivation for the skilled artisan to have formed particles in a size range that overlaps with the 200 nm to about 230 nm portion of the claimed particle size range.
Applicant provides additional arguments regarding claim 36, as of applicant’s response on the paragraph bridging pages 8-9. Specifically, applicant argued that differences in flow rate result in the production of different products. Applicant cites figure 3 in support of this argument, which is reproduced below.

    PNG
    media_image13.png
    491
    408
    media_image13.png
    Greyscale

This figure appears to show essentially similar results regarding IFN-γ secreting T cells between the fourth column, describing a 35/15/48.5/1.5 composition prepared with a 3:1 flow rate, as compared with the fifth column, describing a 35/15/49/1 composition prepared with a 2:1 flow rate. The above-reproduced data appear to show that the flow rate has no effect on the T-cell response of the composition thus produced. As such, this would appear to indicate that the process of the prior art would have produced the claimed invention regardless of what flow rate was used.
Applicant also cites Example 1 of the instant specification in applicant’s arguments on the paragraph bridging pages 8-9. Example 1 is found in the specification on page 15, and cites figure 1, which is reproduced below.

    PNG
    media_image14.png
    404
    468
    media_image14.png
    Greyscale

While the above-reproduced data provides a teaching regarding flow rate, the above-reproduced data does not teach that the use of different flow rates, or different processes to prepare the claimed composition, results in the formation of a different composition. In contrast, the above-reproduced data appears to show that 230 nm particles delivering mRNA provide a superior CD8 T-cell immune response than 140 nm particles made from the same lipid composition carrying the same mRNA. To the extent that CD8 T-cell response is a function of spleen targeting, the results obtained in the above figure would have indicated that a 230 nm particle targets the spleen better than a 140 nm particle. This would have been expected based upon the teachings of Jindal. This is because Jindal teaches that particles sized greater than 200 nm are better at targeting the spleen than those sized below 200 nm. Expected beneficial results are evidence of obviousness; see MPEP 716.02(c)(II).


Additional Cited Reference – Guild Reference
As an additional relevant reference that has not been previously cited, the examiner cites Guild et al. (WO 2012/170930 A1). Guild et al. (hereafter referred to as Guild) teaches a lipid nanoparticle for mRNA delivery, as of Guild, title and abstract. The particle of Guild comprises the following lipids, as of Guild, page 37, relevant text reproduced below.

    PNG
    media_image15.png
    271
    689
    media_image15.png
    Greyscale

As such, Guild teaches cationic lipid (C12-200), neutral lipid (DOPE), sterol (Cholesterol) and Pegylated lipid, along with mRNA.
Guild is not anticipatory because there is no evidence that the particle of Guild is in the claimed size range. While Guild suggests particles sized 25-250 nm, as of page 27, this overlap is insufficient to set forth a case of anticipation. No obviousness rejection over Guild, by itself or in view of another reference, has been written because such a rejection would appear to be similar to other rejections already written. The examiner is instructed to avoid an unnecessary number of rejections over similar references; see MPEP 904.03.


    PNG
    media_image16.png
    637
    702
    media_image16.png
    Greyscale

As such, the teachings of Guild appear to contradict applicant’s arguments on page 9, second to last paragraph, that DOPC is unsuitable to be substituted for DSPC.


Additional Cited Reference – Haas Reference
As an additional relevant reference, the examiner cites Haas et al. (WO 2019/077053 A1). This reference has an effective filing date of 20 October 2017, which is earlier than the effective filing date of the instant application of 18 January 2018. Haas et al. (hereafter referred to as Haas) is drawn to liposomal RNA formulations, as 
Haas is not anticipatory because Haas does not teach the required PEG lipid. Also, the cationic lipids used in the examples of Haas, such as DOTAP and DOTMA, are permanently cationic (i.e. quaternary ammonium) rather than ionizable, as required by the instant claims.
Nevertheless, the teachings of Haas may become relevant to the examination of the instant application because of Haas’s teachings regarding the spleen and regarding particle size. Haas teaches targeting the spleen at least as of page 38, lines 10-20 and page 44, lines 10-20. Haas also provides testing of different particle sizes, with various embodiments in figure 18 appearing to be within or close to the claimed range.
As such, the teachings of Haas may be useful in establishing what would have been known to one of ordinary skill in the art at the time of filing.


 Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612